t c summary opinion united_states tax_court kenneth w and waldraut n hinson petitioners v commissioner of internal revenue respondent docket no 12422-06s filed date kenneth w hinson pro_se lynn m curry for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the sole issue for decision is whether kenneth w hinson properly deducted dollar_figure paid to his ex-wife in as alimony under sec_71 we hold that he did not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed kenneth w hinson petitioner and waldraut n hinson resided in ponte vedra beach florida petitioner and linda hinson were married in date and divorced in date the final judgment of dissolution of marriage divorce decree provided that inter alia petitioner was to pay his ex-wife dollar_figure per month in rehabilitative alimony until date the divorce decree also provided that petitioner was to pay his ex-wife a total of dollar_figure in lump-sum alimony payable in installments of dollar_figure per month beginning date and ending date the divorce although kenneth and waldraut hinson petitioned the court in response to respondent’s notice_of_deficiency only mr hinson appeared at trial further the sole issue presented in this case concerns payments mr hinson made to his ex-wife in therefore as a matter of convenience we refer to mr hinson alone as petitioner decree did not specify whether petitioner’s obligation to make these payments would terminate upon his ex-wife’s death in petitioner paid his ex-wife dollar_figure in monthly installments per the divorce decree respondent contends that these payments did not qualify as alimony under the internal_revenue_code discussion3 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any alimony as defined in sec_71 sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not the issue for decision is essentially legal in nature accordingly we decide it without regard to the burden_of_proof includable in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse both parties agree that petitioner’s payments to his ex-wife satisfied the requirements set out in sec_71 b and c payment was made in cash made pursuant to a divorce_or_separation_instrument as described in sec_71 and the payment was not ineligible for the sec_71 and sec_215 deduction inclusion scheme at the time of payment petitioner and his ex-wife were not members of the same household the disagreement in this case is solely about whether petitioner’s payments satisfied sec_71 ie whether petitioner’s liability to make payments would have terminated in the event of his ex-wife’s death if the payments would have terminated in the event of his ex-wife’s death the payments would have been alimony because it seems clear that petitioner’s payments would not have terminated in the event of his ex-wife’s death we agree with respondent that the payments were not alimony as petitioner’s divorce decree is silent on whether his monthly payments to his ex-wife would survive her death our analysis is guided by florida state law although federal_law controls in determining petitioner’s income_tax_liability state law is necessarily implicated in the inquiry inasmuch as the nature of petitioner’s liability for the payment was based in florida law berry v commissioner tcmemo_2000_373 affd 36_fedappx_400 10th cir see also eg 81_tc_614 affd without published opinion 829_f2d_39 6th cir in 387_us_456 the supreme court addressed the means for determining state law in the context of a federal tax case and stated that the state’s highest court is the best authority on its own law florida’s alimony statute specifically permits a trial_court to award alimony in the form of periodic_payments lump-sum payments or both see fla stat ann sec_61 west by definition ‘lump-sum alimony’ is a fixed and certain amount the right to which is vested in the recipient and which is not therefore subject_to increase reduction or termination in the event of any contingency specifically including those of death or remarriage boyd v boyd so 2d fla ct app according to the florida supreme court an award of lump-sum alimony survives the death of both the obligor and the obligee see canakaris v canakaris so 2d fla see also fla stat ann sec_61 west filipov v filipov so 2d fla ct app thus it seems clear that an award of lump-sum alimony in this case would not meet the requirement of sec_71 for deduction eligibility petitioner argues that the label of lump-sum alimony in his divorce decree should not be conclusive accordingly he directs us to caselaw discussing the reasons behind a typical award of lump-sum alimony and points to the differences between his situation and the cases cited by respondent although applying the principle of substance over form is often appropriate this court is not in a position to review the trial court’s specific award of lump-sum alimony nor is it our place to second-guess the award’s function on the record we have before us accordingly we hold that petitioner’s deduction of the dollar_figure paid to his ex-wife in was improper as it did not meet the definition of alimony under sec_71 to reflect our disposition of the disputed issue decision will be entered for respondent
